567 P.2d 315 (1977)
Christine A. BAILEY, Appellant,
v.
Daniel D. BAILEY, Appellee.
No. 3047.
Supreme Court of Alaska.
August 12, 1977.
*316 B. Gil Johnson, Johnson, Christenson, Shamberg & Link, Anchorage, for appellant.
John S. Hellenthal, Anchorage, for appellee.
Before BOOCHEVER, C.J., and RABINOWITZ, CONNOR, BURKE and MATTHEWS, JJ.

OPINION
PER CURIAM.
Appellant challenges the division of property in this divorce proceeding. The Superior Court referred the issue of property division to a Special Master who, following a hearing, filed a report purporting to distribute the parties' property equally. The Superior Court adopted the report. The only issues involved on appeal are factual. We have reviewed the record and find that the master's findings of fact are supported by substantial evidence and are not clearly erroneous.[1] We therefore affirm.
NOTES
[1]  As noted in Courtney v. Courtney, 542 P.2d 164, 169 (Alaska 1975):

We have repeatedly stated that a judicial division of property is left by the statute to the broad discretion of the trial court and will not be disturbed on appeal unless an abuse of discretion is shown. The aggrieved party must show that the property division is clearly unjust. (Footnote omitted.)